           Case 3:20-cr-00251-BR      Document 18       Filed 03/01/21    Page 1 of 1




                             UNITED STATES DISTRICT COURT

                                   DISTRICT OF OREGON

UNITED STATES OF AMERICA                            3:20- cr-00251-BR

                v.                                  ORDER DISMISSING INFORMATION
                                                    WITH PREJUDICE
ELLA DEANNE MILLER,
                                                    Rule 48(a) Fed. R. Crim. P.
                Defendant.


       This matter, having come before the Court on the government’s motion to dismiss the

information with prejudice pursuant to Rule 48(a), Fed. R. Crim. P. and the Court being fully

advised;

       IT IS HEREBY ORDERED that the information against Defendant, Ella Deanne Miller,

in the above-captioned case, filed on July 22, 2020 be DISMISSED with prejudice.

       Dated: March 1, 2021.


                                                        /s/ Anna J. Brown
                                                    ________________________________
                                                    HONORABLE ANNA J. BROWN
                                                    United States Senior District Judge

Presented by:

SCOTT ERIK ASPHAUG
Acting United States Attorney

s/ Pamela S. Paaso
PAMELA PAASO
Assistant United States Attorney




Order Dismissing Information with Prejudice                                               Page 1
